                          Case
AO I 06 (Rev. 04/10) Application for 2:20-mj-00085             Document
                                     a Search Warrant (requesting            1
                                                                  AUSAM . Morgan)   Filed 01/22/20 Page 1 of 13


                                       UNITED STATES DISTRICT COURT
                                                                        for the
                                                       Eastern District of Pennsylvania

               In the Matter of the Search of                              )
         (Briefly describe the property to be searched                     )
          or identify the person by name and address)                      )           CaseNo.    )-0_,qc;~
   One LG smartphone and one Samsung Android smartphone,                   )
      currently in the possession of the FBI, 600 Arch St.,                )
                        Philadelphia, PA                                   )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 One LG smartphone and one Samsung Android smartphone further described in Attachment A

located in the               Eastern              District of               Pennsylvania             , there is now concealed (identify the
                                                                - - - - - - - - - - --
person or describe the property to be seized):
   Evidence, contraband, fruits and instrumentalities of a crime, further described in Attachment B


          The basis for the search under Fed. R. Crim. P . 41 (c) is (check one or more):
                    ~ evidence of a crime;
                   ii' contraband, fruits of crime, or other items illegally possessed;
                   iJ property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                               Offense Description
            18 USC 1591                                sex trafficking of a minor
            18 USC 2251, 2252                          production and possession of child pornography

         The application is based on these facts:
        See attached Affidavit


         ./J       Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:
               t       I
City and state: Philadelphia, PA                                                           Hon. Lynne A., Sitarski~U.S. Magistrate
                     --------------                                                                       -~
                                                                                                    Printed name and title
             Case 2:20-mj-00085 Document 1 Filed 01/22/20 Page 2 of 13



                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, Meagan M. Moody, a Special Agent (SA) with the Federal Bureau oflnvestigation (FBI),

Philadelphia Division, being duly sworn, depose and state as follows:

        1.     I have been employed as a Special Agent of the FBI since July 2018, and am

currently assigned to the Philadelphia Division's Violent Crimes Against Children Squad, which

investigates sex trafficking and child pornography, among other violations of federal law. I have

gained experience through training at the FBI Academy and everyday work related to conducting

these types of investigations.

       2.      As a federal agent, I am authorized to investigate violations of laws of the United

States and to execute warrants issued under the authority of the United States.

       3.      This affidavit is being made in support of an application for a search warrant to

search: (a) one LG smartphone, model number LG-TP450, Serial Number 706CYEA177228,

IMEi 357016-08-177228-2; and (b) one Samsung Android smartphone, Model Number SM-

S550TL, Serial number RV8HC0LPRWZ, IMEi 359578071862439; (together, the SUBJECT

PHONES), further described in Attachment A, for evidence, contraband and instrumentalities,

further described in Attachment B, of violations of Title 18, United States Code, Section 1591 ,

sex trafficking of a minor, Section 2251 , production of child pornography, and Section 2252,

possession of child pornography.

       4.      The statements in this affidavit are based in part on my investigation of this matter

and on information provided by other law enforcement officers. Because this affidavit is being

submitted for the limited purpose of securing a search warrant, I have not included each and

every fact known to me concerning this investigation. I have set forth only those facts that I
            Case 2:20-mj-00085 Document 1 Filed 01/22/20 Page 3 of 13



believe are necessary to establish probable cause to believe that evidence of violations of Title 18

U.S.C. Sections 1591 , 2251 and 2252 will be located on the SUBJECT PHONES.

                                         LEGAL AUTHORITY

       5.      Title 18, United States Code, Section 1591 makes it a crime to recruit, entice,

harbor, transport, provide, obtain, advertise, maintain, patronize, or solicit by any means a

person, or to benefit, financially or by receiving anything of value, from participating in such a

venture, knowing or in reckless disregard of the fact that the person has not attained the age of 18

years and will be caused to engage in a commercial sex act.

       6.      Title 18, United States Code, Section 2251 , makes it a crime to employ, use,

persuade, induce, entice or coerce a minor to engage in sexually explicit conduct for the purpose

of producing a visual depiction of that conduct, where the visual depiction was produced or

transmitted using materials that have been transported in or affecting interstate or foreign

commerce. Sexually explicit conduct is defined under Title 18, United States Code, Section

2256(2) to include the lascivious exhibition of the genitals or pubic area of any person.

       7.      Title 18, United States Code, Section 2252(a)(4)(B) makes it a crime to

knowingly possess any matter which contains a visual depiction of a minor that was produced

using materials that were transported in interstate or foreign commerce, where the visual

depiction involved the use of a minor engaging in sexually explicit conduct and the visual

depiction was of such conduct.

                            BACKGROUND OF THE INVESTIGATION

       8.      On March 15, 2018, VICTOR CLAYTON, date of birth November xx, 1974, was

arrested by the Dunn Police Department (DPD) in Hamett County, North Carolina for sex

offenses against a minor, after DPD received a call regarding a missing juvenile possibly

                                                 2
              Case 2:20-mj-00085 Document 1 Filed 01/22/20 Page 4 of 13



involved in solicitation. DPD seized four phones at the time of CLA YTON' s arrest from Room

214, Baymont Inn, 901 Jackson Road, Dunn, North Carolina, where CLAYTON was staying

with two minor females. These four phones included: (a) a Blue/grey LG smartphone with a

cracked screen (a SUBJECT PHONE); (b) a Black Samsung smartphone (a SUBJECT PHONE);

(c) a Black iPhone with cracked screen in black "ThugLife" case; and (d) an iPhone in white-

edged case.

       9.       Following CLA YTON's arrest, an FBI Special Agent from the FBI Charlotte,

Raleigh Resident Agency interviewed the two minors, Minor 1 and Minor 2, who had been at the

hotel with CLAYTON. Subsequently, FBI Special Agent Glenn Booth from the FBI Philadelphia

office interviewed the same minor victims on multiple occasions.

       10.      Minor 1 advised that, beginning in roughly February 2018, CLAYTON had

caused her to engage in prostitution along with other girls at a Motel 6 located at 11580

Roosevelt Boulevard, Philadelphia, Pennsylvania. CLAYTON booked the hotel through the

internet website .Booking.com. The first night in the Motel 6, Minor 1 had sex with two to three

sex buyers. When she finished with each sex buyer, CLAYTON came back to the room and

collected half of the money.CLAYTON also caused the girls to prostitute at the American Motor

Inn, located at 4444 City Avenue, Philadelphia, Pennsylvania, and the Days Inn, located at 4200

East Roosevelt Boulevard, Philadelphia, Pennsylvania .

      . 11.    Minor 1 stated that CLAYTON utilized two android cell phones. CLAYTON

posted advertisements for Minor 1 and the other girls on Backpage.com, a well-known Internet

website for advertising prostitution, which allows users to post an advertisement for a

fee. CLAYTON told the girls how to pose, and took pictures of the girls utilizing the SUBJECT

PHONES which he used in their Backpage advertisements. CLAYTON also took nude

                                                3
              Case 2:20-mj-00085 Document 1 Filed 01/22/20 Page 5 of 13



photographs of Minor 1 utilizing a SUBJECT PHONE. Minor 1 told CLAYTON she was

sixteen years old in February 2018, so CLAYTON knew that Minor 1 was sixteen years old, and

told her to tell people that she was nineteen and from New Jersey.

        12.     An FBI search of Backpage.com revealed numerous advertisements for sex with

minors working for CLAYTON, including advertisements containing photographs of Minor 1,

which Minor 1 identified. CLAYTON told Minor 1 he posted the advertisements regularly to

ensure the advertisements were listed first on Backpage. Based on my training and experience, I

know that Backpage advertisements can be posted from cellular phones.

        13.     Minor 1 advised that on approximately March 12 or 13, 2018, CLAYTON drove

Minor 1 to pick up her friend, Minor 2, and that CLAYTON later took Minor 1 and Minor 2 to

North Carolina.

        14.     Minor 2 told the FBI that she was from Pennsylvania, and that CLAYTON and

Minor 1 picked her up in a vehicle in March 2018, advised her that they were going to advertise

her on Backpage.com, and told her that she was expected to have sex with sex buyers. After the

three of them spent the night together in Northeast Philadelphia, on March 13, 2018 , CLAYTON

drove Minor 1 and Minor 2 to North Carolina. Minor 2 was menstruating and told Clayton she

could not have sex with sex buyers. Clayton said he still planned to post her on Backpage for

oral sex.

        15.     On the drive to North Carolina, CLAYTON told Minor 1 to go on Backpage on

one of the SUBJECT PHONEs and look up advertisements in North Carolina to see how much

people were charging for commercial sexual encounters. CLAYTON utilized a SUBJECT

PHONE to call multiple phone numbers from Backpage advertisements to ask about rates.



                                                4
              Case 2:20-mj-00085 Document 1 Filed 01/22/20 Page 6 of 13



        16.     Minor 2 advised that CLAYTON checked in at the front desk of the Baymont Inn

in Dunn, North Carolina. CLAYTON, Minor 1, and Minor 2, stayed in room 214 for two nights.

Minor 1 confirmed that two of the four phones seized by DPD from room 214 were hers and two

belonged to CLAYTON. Minor 1 used the two iPhones and CLAYTON used a grey Android

phone and a second Android-type smart phone (the SUBJECT PHONES).

        17.     On April 12, 2018, the SUBJECT PHONES were transferred from the custody of

DPD to FBI Philadelphia, and have remained in a locked evidence locker since that time.

        18.     On November 15, 2018, subject VICTOR CLAYTON was indicted by a Federal

Grand Jury in the Eastern District of Pennsylvania on two counts of sex trafficking of a minor, in

violation of 18 U.S.C. 1591. Trial is currently scheduled for March 30, 2020.

            SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER/PHONE SYSTEMS

       19.      Searches and seizures of evidence from computer devices, cell phones, smart

phones, and GPS ' s commonly require agents to download or copy information from the devices

and their components, or seize most or all computer items (computer hardware, computer

software, and computer related documentation) to be processed later by a qualified computer

expert in a laboratory or other controlled environment. This is almost always true because of the

following:

       a.       Computer devices (like hard disks, diskettes, tapes, laser disks, magneto opticals,

cell phones, smart phones, GPS ' s, and others) can store the equivalent of thousands of pages of

information. Especially when the user wants to conceal criminal evidence, he or she often stores

it in random order with deceptive file names. This requires searching authorities to examine all

the stored data to determine whether it is included in the warrant. This sorting process can take



                                                 5
             Case 2:20-mj-00085 Document 1 Filed 01/22/20 Page 7 of 13



days or weeks, depending on the volume of data stored, and it would be generally difficult to

accomplish this kind of data search on site; and

       b.      Searching computer and electronic systems for criminal evidence is a highly

technical process requiring expert skill and a properly controlled environment. The vast array of

computer hardware and software available requires even computer experts to specialize in some

systems and applications, so it is difficult to know before a search which expert should analyze

the system and its data. The search of a computer system is an exacting scientific procedure

which is designed to protect the integrity of the evidence and to recover even hidden, erased,

compressed, password-protected, or encrypted files. Since computer evidence is extremely

vulnerable to tampering or destruction (which may be caused by malicious code or normal

activities of an operating system), the controlled environment of a laboratory is essential to its

complete and accurate analysis.

       20.     In addition, there is probable cause to believe that these computer and electronic

devices are all instrumentalities of the crime, within the meaning of Title 18 U.S.C. §§ 1591 ,

2251, and 2252, and should all be searched and seized as such.

                          SEARCH METHODOLOGY TO BE EMPLOYED

       21.     To search for electronic data contained in computer, including cell phone or

electronic device hardware, computer, phone, or electronic device software, and/or memory

storage devices, the examiners will make every effort to use computer forensic software to have

a computer search the digital storage media. This may include the following techniques (the

following is a non-exclusive list, as other search procedures may be used):

       a.      searching for image files to locate images of children engaging in sexually

explicit conduct, examining log files associated with the receipt, transmission, and viewing of

                                                   6
             Case 2:20-mj-00085 Document 1 Filed 01/22/20 Page 8 of 13



such images, and examining all of the data contained in s.uch computer hardware, computer

software, and /or memory storage devices to view the data and determine whether that data falls

within the items to be seized as set forth herein;

       b.      surveying various file directories and the individual files they contain;

       c.      searching for and attempting to recover any deleted, hidden, or encrypted data to

determine whether that data falls within the list of items to be seized as set forth herein (any data

that is encrypted and unreadable will not be returned unless law enforcement personnel have

determined that the data is not (1) an instrumentality of the offenses, (2) a fruit of the criminal

activity, (3) contraband, (4) otherwise unlawfully possessed, or (5) evidence of the offenses

specified above);

       d.      examination of all of the data contained in such computer hardware, computer

software, and/or memory storage devices to view the data and determine whether that data falls

within the items to be seized as set forth herein;

       e.      scanning storage areas;

       f.      performing key word searches through all electronic storage areas to determine

whether occurrences of language contained in such storage areas exist that are likely to appear in

the evidence described in Attachment B;

       g.      searching for malware in order to evaluate defenses, such as viruses; and/or

       h.      performing any other data analysis technique that may be necessary to locate and

retrieve the evidence described in Attachment B.

                             ABILITY TO RETRIEVE DELETED FILES

       22.     Computer files or remnants of such files on traditional or conventional

mechanical computer hard drives can typically be recovered months or even years after they

                                                     7
              Case 2:20-mj-00085 Document 1 Filed 01/22/20 Page 9 of 13



have been downloaded onto the hard drive, deleted or viewed via the Internet. Electronic files

downloaded to the hard drive or storage device can be stored for years at little or no cost. Even

when such files have been deleted, they can be recovered months or years later using readily

available forensic tools. When a person "deletes" a file on a computer, the data contained in the

file does not actually disappear; rather, that data remains on the hard drive until it is overwritten

by new data. Therefore, deleted files , or remnants of deleted files may reside in free space or

slack space (that is, in space on the hard drive that is not allocated to an active file or that is

unused after a file has been allocated to a set block of storage space) for long periods of time

before they are overwritten. In addition, a computer's operating system may also keep a record

of deleted data in a "swap" or "recovery" file . Similarly, files that have been viewed via the

Internet are automatically downloaded into a temporary Internet directory or "cache." The

browser typically maintains a fixed amount of hard drive space devoted to these files and the

files are only overwritten as they are replaced with more recently viewed Internet pages. Thus,

the ability to retrieve residue of an electronic file from these conventional types of hard drives

depends less on when the file was downloaded or viewed than on the particular user's operating

system, storage capacity, and computer habits.

        23.     Other than the conventional mechanical hard drives that are traditionally in

computers, becoming more prevalent are flash memory based hard drives and devices. This

technology has been traditionally used for small thumb drives where files and data are stored

electronically, but has since evolved and is being used in computer hard drives known as "solid

state hard drives" or SSD's and also being used in cell phones and smart phones. These devices

do not operate like mechanical hard drives when it comes to how files and data are stored and

deleted. These devices can move data around on the drive to maximize storage space and

                                                    8
                Case 2:20-mj-00085 Document 1 Filed 01/22/20 Page 10 of 13



longevity of the drive, compress data, and may use different deletion techniques for how a

deleted file is handled and overwritten. Because of how these flash memory-based drives

function files may still be able to be recovered, however it may limit how much data, if any, can

be recovered from these types of devices.

                                               CONCLUSION

          24.     Based upon the information above, I respectfully submit that there is probable

cause to believe that evidence, contraband and fruits and instrumentalities of violations of Title

18 U.S.C. Sections 1591 , 2251 and 2252, further described in Attachment B, will be located on:

a) one LG smartphone, model number LG-TP450, Serial Number 706CYEA177228, IMEI

357016-08-177228-2 and b) one Samsung Android smartphone, Model Number SM-S550TL,

Serial number RV8HC0LPRWZ, IMEI 359578071862439, the SUBJECT PHONES, further

described in Attachment A. Therefore, I respectfully request that the attached search warrant be

issued.




                                               Meagan M. Moody
                                               Special Agent
                                               Federal Bureau of Investigation




SWORN TO AND s;z~BED
BEFORE ME THIS    AY
OF JANUARY, 2020.




United States Magistrate Judge



                                                   9
       Case 2:20-mj-00085 Document 1 Filed 01/22/20 Page 11 of 13



                                 ATTACHMENT A

                             ITEM TO BE SEARCHED



1. One LG smartphone, model number LG-TP450, Serial Number 706CYEA177228, IMEI

   357016-08-177228-2, currently in the possession of the FBI, 600 Arch Street,

   Philadelphia, Pennsylvania.

2. One Samsung Android smartphone, Model Number SM-S550TL, Serial number

   RV8HC0LPRWZ, IMEi 359578071862439, currently in the possession of the FBI, 600

   Arch Street, Philadelphia, Pennsylvania.




                                          10
             Case 2:20-mj-00085 Document 1 Filed 01/22/20 Page 12 of 13



                                       ATTACHMENT B

                       ITEMS TO BE SEARCHED FOR AND SEIZED

Evidence of violations of 18 U.S.C. Sections 1591 , 2251 and 2252, including the following:

        1.     All visual depictions of minors engaged in sexually explicit conduct, including

those in opened or unopened e-mails or text messages. These include both originals and copies.

        2.     All records relating to prostitution, commercial sex, or the sex trafficking of

minors, including stored communications, contact information, text messages, call logs,

voicemails, Internet searches, Internet history, Internet advertisements, photographs,

correspondence, chat logs, apps, and any other electronic data or other memory features

contained in the devices.

        3.     All communications and records with or about potential minors engaging in

commercial sex.

        4.     All records, documents, invoices, notes and materials that pertain to accounts with

any Internet Service Provider (ISP), cell phone service provider, or electronic service provider,

as well as all records relating to the ownership or use of the computer equipment or electronic

devices.

        5.     All records bearing on the production or possession of any visual depiction of a

minor engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section

2256.

        6.     All records which evidence operation or ownership or use of computer or

electronic equipment or devices, including, but not limited to, correspondence, sales receipts,

bills, financial records, tax records, personal photographs, telephone records, notebooks, diaries,



                                                11
                Case 2:20-mj-00085 Document 1 Filed 01/22/20 Page 13 of 13



reference materials, or other personal items, and registration information for any software on the

computer or device.

          7.      All records regarding the ownership and/or possession of the searched items.

          8.      During the course of the search, photographs of the devices may also be taken to

record the condition thereof and/or the location of items therein.

          9.      All computer or electronic device passwords, keywords and other data security

devices designed to restrict access to or hide computer software, documentation or data. Data

security devices may consist of hardware, software, or other programming code. Any password

or encryption key that may control access to a computer/phone operating system, individual

comp1;1ter/phone files , or other electronic data.

          10.     Evidence and contents of logs and files on a computer, electronic device, or

storage device, such as those generated by the computer's operating system, which describes the

history and use of the device, including but not limited to files indicating when files were

written, were opened, were saved, or were deleted. Evidence tending to show the identity of the

person using the computer or device at the time any visual depictions described in paragraph 1

were created, sent, received, or viewed. Also, any malware resident on the computer/phone or

device.



The above seizure of computer, electronic device, and computer related hardware relates to such

computer-related items as being the instrumentalities of crime and also to allow for

analysis/search for evidence of crime in an appropriate forensic setting.




                                                     12
